Exhibit 10.19











WEC ENERGY GROUP
OMNIBUS STOCK INCENTIVE PLAN
Amended and Restated Effective as of January 1, 2016






--------------------------------------------------------------------------------

Exhibit 10.19

WEC ENERGY GROUP
OMNIBUS STOCK INCENTIVE PLAN
Table of Contents
 
 
Page


1.
Purpose
1


2.
Administration
1


3.
Eligibility
2


4.
Benefits
2


5.
Shares Reserved
2


6.
Stock Options
3


7.
Stock Appreciation Rights
3


8.
Stock Awards
4


9.
Performance Units
4


10.
Restricted Stock Units
5


11.
Dividend Equivalents
5


12.
Performance Goals; Compliance with Code Section 162(m)
5


13.
Non-transferability
7


14.
Change in Control
7


15.
Award Agreements; Other Provisions
8


16.
Settlement of Benefits; Compliance with Section 409A
8


17.
Fair Market Value
11


18.
Adjustment Provisions
11


19.
Taxes
12


20.
Term of Program; Amendment, Modification or Cancellation of Benefits
12


21.
Amendment or Termination of Plan
12




    i
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

22.
Shareholder Approval
12


23.
Clawback
13






    ii
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

WEC ENERGY GROUP
OMNIBUS STOCK INCENTIVE PLAN
1.Purpose. The Plan was established effective December 15, 1993 and is known as
the "WEC Energy Group Omnibus Stock Incentive Plan." Prior to January 1, 2016,
the Plan was known as the Wisconsin Energy Corporation Omnibus Stock Incentive
Plan. The Plan is maintained by WEC Energy Group, Inc. (the "Company") (Prior to
June 29, 2015, the Company was known as Wisconsin Energy Corporation). The
purpose of the Plan is to enable the Company to offer directors, officers and
key employees of the Company and its subsidiaries performance-based incentives
and other equity interests in the Company, thereby attracting, retaining and
rewarding such individuals and strengthening the mutuality of interest between
such individuals and the Company's shareholders. The Plan was amended effective
as of January 1, 2008 (the "2008 Restatement") and most recently amended
effective May 5, 2011 (the "2011 Restatement") to increase the number of shares
of common stock available for benefits, and make other changes in the
administration of the Plan. The Plan is hereby amended and restated effective
January 1, 2016, to reflect the change to the name of the Company and update the
history of the Plan.
2.    Administration. The Plan shall be administered by a committee (the
"Committee") which shall be the Compensation Committee of the Board of Directors
or another committee consisting of not less than two directors of the Company
appointed by the Board of Directors who are not employees. It is intended that
the Committee members shall, at all times, qualify as "non-employee" directors
within the meaning of Securities and Exchange Commission Regulation
Section 240.16b-3 and as "outside directors" within the meaning of
Section 162(m) of the Internal Revenue Code, as amended (the "Code"). However,
the failure to so qualify shall not affect the validity of any actions taken by
the Committee in accordance with the provisions of the Plan. If for any reason
the Committee does not qualify to administer the Plan, the Board of Directors
may appoint a new Committee so as to comply. If, at any time, one or more
members of the Committee is not an "outside director" within the meaning of
Section 162(m) of the Code, then all determinations made pursuant to
paragraph 12 with respect to a benefit that is intended to qualify for the
performance-based exception to Section 162(m) shall be made by a subcommittee of
the Committee consisting of all members who are outside directors, and such
subcommittee shall constitute the Committee for all purposes hereof. The
Committee shall have full authority to select the persons to whom benefits are
granted, to determine the terms and conditions of all benefits and of award
agreements, to approve any modifications to the terms and conditions of any
outstanding benefit, to make all adjustments and determinations provided for in
the Plan, and to interpret and construe all terms of the Plan and of any award
agreement. All determinations made by the Committee in the administration of the
Plan and the benefits granted hereunder shall be final, conclusive and binding
on all parties. The Committee may specify the number of benefits to be granted
to a group of key employees (other than officers subject to Section 16 of the
Exchange Act), and the terms and conditions of such benefits, and delegate to
the Chief Executive Officer, or any other officer of the Company, the authority
to determine how such benefits shall be allocated among the key employees, and
any benefit so granted to a key employee shall be considered to have been
approved by the Committee for all purposes of the Plan.

1
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

3.    Eligibility. Benefits under the Plan shall be granted only to directors,
officers and key employees of the Company and its subsidiaries selected
initially and from time-to-time thereafter by the Committee on the basis of the
special importance of their services in the management, development and
operations of the Company and its subsidiaries.
4.    Benefits. The benefits awarded under the Plan shall consist of (a) stock
options, (b) stock appreciation rights, (c) stock awards, (d) performance units,
(e) restricted stock units, and (f) dividend equivalents, as the Committee, in
its discretion, determines.
5.    Shares Reserved.
(a)    Subject to adjustment pursuant to paragraph 18, there is hereby reserved
for issuance under the Plan an aggregate of 16,500,000 shares of common stock of
the Company, plus the number of shares authorized for issuance under the 2008
Restatement that either are not reserved for issuance pursuant to benefits
outstanding on the date on which this amendment and restatement of the Plan is
approved by the shareholders pursuant to paragraph 22, or are reserved for
issuance pursuant to a benefit that subsequently lapses, expires, terminates or
is cancelled or are subsequently reacquired as described below. Shares reserved
for issuance may be authorized but unissued, treasury, or repurchased shares.
(b)    The number of shares available for issuance shall be reduced by (i) the
number of shares subject to each option or stand-alone stock appreciation right
(defined in paragraph 7) granted, and by (ii) 4.23 multiplied by the number of
shares issued under all other awards except options and stock appreciation
rights, or the number reserved for issuance pursuant to a grant of restricted
stock units or performance units (other than benefits made pursuant to the 2008
Restatement).
(c)    If there is a lapse, expiration, termination or cancellation of any
benefit prior to the issuance of shares thereunder or if shares are issued and
thereafter are reacquired by the Company pursuant to rights reserved upon
issuance thereof, those shares may again be used for new benefits under this
Plan; provided that, in the case of a lapse, expiration, termination or
cancellation of a stock award, or award of restricted stock units, not made
pursuant to the 2008 Restatement, the number of shares that may be used for new
benefits shall be the same number by which the number of available shares was
reduced when the benefit was granted taking into account the 4.23 multiplier. In
addition, shares that are not issued or are reacquired because the Committee
elects to settle a benefit in cash, or a number of shares of stock are used to
pay the exercise price or tax withholding obligation on a benefit, shall not
again be available for new benefits.
(d)    No participant may receive benefits in any calendar year during the term
of the Plan in excess of the limits set forth below (each of which limits shall
be applied separately).
(i)    In the case of options and stand-alone stock appreciation rights,
benefits covering a maximum of 750,000 shares; and

2
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

(ii)    In the case of stock awards, performance units and restricted stock
units, 750,000 shares (determined prior to application of the 4.23 multiplier).
In the case of a performance-based award that provides for a target number of
shares and also provides that a larger number of shares (not exceeding twice the
target) may be granted if the performance criteria are exceeded, the limits set
forth above shall be based on the target award, provided that for purposes of
paragraph 5(b), the number of shares available for issuance shall be reduced by
the number of shares actually issued.
6.    Stock Options. Stock options shall consist of options to purchase shares
of common stock of the Company and shall be either incentive stock options or
non‑qualified stock options as determined by the Committee and as specified in
the applicable award agreement. If the award agreement does not specify, the
stock option shall be considered non-qualified. The option price shall be not
less than 100% of the fair market value of the shares on the date the stock
option is granted (or 110% of fair market value in the case of an incentive
stock option granted to a 10% shareholder as defined in Section 422(b)(6) of the
Code) and the price may be paid by check or, in the discretion of the Committee,
by means of tendering, either directly or by attestation, shares of common stock
of the Company then owned by the participant, by reducing the number of shares
delivered upon exercise of the stock option, by broker‑assisted cashless
exercise, or by any combination of the foregoing methods or any other method
consistent with applicable law that the Committee, in its sole discretion,
approves. Stock options shall be exercisable at such time or times and subject
to such terms and conditions as shall be determined by the Committee at grant
and set forth in the award agreement; provided, however, that except as
otherwise provided in paragraph 14 or 18, no stock option shall be exercisable
prior to six months after the stock option grant date nor later than ten years
(or five years in the case of an incentive stock option granted to a 10%
shareholder) after the grant date. The aggregate fair market value (determined
as of the time the stock option is granted) of the shares of common stock with
respect to which incentive stock options are exercisable for the first time by a
participant during any calendar year (under all option plans of the Company and
its subsidiaries) shall not exceed $100,000. If, as a result of any accelerated
vesting pursuant to an award agreement or as otherwise provided by the
Committee, the number of shares with respect to which incentive stock options
become exercisable during a year exceeds such limit, the stock options shall
constitute incentive stock options to the extent of such limit in the order
granted, and the excess shall be considered non-qualified options.
7.    Stock Appreciation Rights. Stock appreciation rights may be granted either
to the holder of any stock option granted hereunder (a "tandem stock
appreciation right") or to a participant separate from any stock options granted
to such participant (a "stand-alone stock appreciation right") and shall be
subject to such terms and conditions consistent with the Plan as the Committee
shall impose from time to time, including the following:
(a)    A tandem stock appreciation right may be granted with respect to a stock
option at the time of its grant or at any time thereafter up to six months prior
to the stock options expiration. Tandem stock appreciation rights will permit
the holder to surrender any related stock option or portion thereof which is
then exercisable and elect to receive in exchange therefor cash in an amount
equal to:

3
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

(i)    The excess of the fair market value on the date of such election of one
share of common stock over the option price, multiplied by
(ii)    The number of shares covered by such option or portion thereof which is
so surrendered.
(b)    Stand-alone stock appreciation rights shall be granted pursuant to an
award agreement that shall specify the exercise price (which shall not be less
than the fair market value of a share of stock on the grant date), and shall
also specify the time or times at which the stock appreciation right can be
exercised, subject to such additional terms and conditions to exercise as shall
be determined by the Committee at grant; provided, however, that except as
otherwise provided in paragraph 14 or 18, no stand‑alone stock appreciation
right shall be exercisable prior to six months after the grant date nor later
than ten years after the grant date. Upon exercise of all or a portion of a
stand-alone stock appreciation right, the holder will be entitled to receive
cash in an amount equal to:
(i)    The excess of the fair market value on the date of such election of one
share of common stock over the exercise price, multiplied by
(ii)    The number of shares covered by such stock appreciation right or portion
thereof which is so exercised.
(c)    The Committee shall have the discretion to satisfy a participant's right
to receive the amount of cash determined under paragraph (a) or (b) hereof in
whole or in part by the delivery of common stock of the Company valued as of the
date of the participant's election.
8.    Stock Awards. Stock awards will consist of common stock transferred to
participants without other payment therefor as additional compensation for their
services to the Company or one of its subsidiaries. A stock award shall be
subject to such terms and conditions as the Committee determines appropriate
including, without limitation, restrictions on the sale or other disposition of
such shares, the right of the Company to reacquire such shares without payment
of consideration upon termination of the participant's employment within
specified periods and conditions requiring that the shares be earned in whole or
in part upon the achievement of performance goals established by the Committee
over a designated period of time.
9.    Performance Units. Performance units shall consist of monetary units
granted to participants which may be earned in whole or in part if the Company
achieves certain performance goals established by the Committee over a
designated period of time. Each performance unit shall represent the conditional
right of a participant to receive a payment equal to fair market value of a
share of common stock on the settlement date, subject to satisfaction of such
conditions as the Committee shall specify.
10.    Restricted Stock Units. Restricted stock units shall consist of the grant
to a participant of the right to receive upon the satisfaction of the conditions
specified by the Committee, a specified number of shares of common stock without
other payment therefor as additional compensation for the participants' services
to the Company or one of its subsidiaries. A

4
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

restricted stock unit award shall be subject to such terms and conditions as the
Committee determines appropriate that must be satisfied prior to the transfer of
the stock including, without limitation, continued employment through specified
dates or the achievement of performance goals established by the Committee.
11.    Dividend Equivalents. Dividend equivalents shall consist of the award to
a participant, in connection with the award of a stock option, stand-alone stock
appreciation right, performance unit or restricted stock unit, of a cash payment
equal to all or a portion of the dividends that the participant would have
received had the participant owned the number of shares of stock subject to the
benefit on the record date for dividends paid by the Company. Dividends
equivalents may be granted either at the same time the underlying benefit is
granted, or at any time while the benefit is outstanding, and shall be subject
to such terms and conditions as the Committee determines appropriate that must
be satisfied prior to the transfer of the stock including, without limitation,
continued employment through specified dates or the achievement of performance
goals established by the Committee; provided, however, that if the underlying
benefit is conditioned upon the achievement of performance goals, receipt of the
dividend equivalent payments shall be conditioned at least upon achievement of a
performance goal (which need not be the same goal), plus any additional
conditions that the Committee deems appropriate. Dividend equivalent payments
shall be paid at the times specified in the award agreement, which may be the
record date for payment of the dividend, the date on which the underlying
benefit either vests or is settled, or such other time or times as the Committee
determines provided that the time of payment satisfies the requirements of Code
Section 409A and the regulations thereunder. Notwithstanding the foregoing,
payment of dividend equivalents granted with respect to a stock option or
stand-alone stock appreciation right shall in no event be conditioned upon the
participant's exercise of the underlying option or stock appreciation right.
12.    Performance Goals; Compliance with Code Section 162(m). Vesting or
settlement of any benefit may be conditioned upon the achievement of such
performance goals as the Committee determines, which may include, without
limitation any one or more of the following:
(i)    Earnings per share
(ii)    Net earnings;
(iii)    Operating earnings;
(iv)    Return measures on shareholder equity, including total shareholder
return;
(v)    Return on assets;
(vi)    Cash flow;
(vii)    Pre-tax earnings;
(viii)    Sales;
(ix)    Operating margin;

5
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

(x)    Pre-tax margins;
(xi)    Pre-tax or after-tax return on invested capital;
(xii)    Pre-tax or after-tax return on equity;
(xiii)    Gross profit margin; or
(xiv)    Stock price.
Each performance goal may be expressed on an absolute and/or relative basis and
may be expressed in terms of growth in or maintenance of a specified performance
goal, and may be based on or otherwise employ comparisons based on internal
targets, the past performance of the Company or any business unit thereof,
and/or the past or current performance of other companies. The award agreement
shall define the applicable performance goal, which definition may provide for
adjustments and may include or exclude items, including but not limited to:
realized investment gains and losses; other comprehensive income and accumulated
other comprehensive income; extraordinary, unusual or infrequent items; effects
of accounting changes, currency fluctuations, acquisitions, divestitures, or
financing activities; expenses for restructuring or productivity initiatives and
other non-operating items; provided, however, that except as otherwise provided
by the Committee, the meaning of any term used in a performance goal that has an
established definition under generally accepted accounting principles or
generally accepted auditing standards shall have such meaning.
In the case of a benefit (other than a stock option or stand-alone stock
appreciation right) that is intended to satisfy the requirements for the
exception to the limitation on deductibility under Section 162(m) of the Code
for performance-based compensation, the following shall apply:
(a)    the performance goal shall be based solely upon one or more of the
criteria listed above and shall be established by the Committee not later than
the 90th day of the performance period (or within the first 25% of a performance
period of less than one year);
(b)    that any adjustments to the performance goals for the benefit which is
designed to qualify for the performance-based exception to Section 162(m) shall
be provided for in the terms of the original award agreement and based upon
objectively determinable items so that a third party with knowledge of the
relevant performance results could calculate the amount of the benefit to be
paid to the participant;
(c)    no amount shall be paid pursuant to a benefit intended to qualify for the
performance-based exception until the Committee has certified the extent to
which the applicable performance goal has been satisfied; and
(d)    the Committee shall have no authority to increase the amount of any such
benefit.
For purposes of the preceding paragraph, any benefit that is based solely upon
one or more of the foregoing performance goals shall be presumed to be intended
to qualify for the performance‑based exception unless otherwise provided in the
award agreement. Nothing

6
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

contained herein shall be construed to prevent the Committee from granting any
benefit that does not satisfy the performance-based exception to any
participant, regardless of whether such Participant is or may become subject to
Section 162(m) of the Code. No benefits may be granted that are intended to
qualify for the performance-based exception (other than options and stock
appreciation rights) after the fifth annual shareholder meeting that occurs
after the meeting at which this restatement of the Plan is approved pursuant to
paragraph 22 unless, prior to such date, the provisions of this paragraph 12 are
again approved by the shareholders.
13.    Non-transferability. Incentive stock options, nonqualified stock options
and other benefits granted under this Plan shall not be transferable for value
or consideration other than by will or the laws of descent and distribution and
each stock option and stock appreciation right shall be exercisable during the
participant's lifetime only by the participant or the participant's guardian or
legal representative.
14.    Change in Control. In the event of a change in control of the Company,
all outstanding stock options and stock appreciation rights shall become
immediately exercisable and all other benefits shall immediately vest with all
performance goals deemed fully achieved. For these purposes, a "change in
control" shall be deemed to have occurred if the event set forth in any one of
the following subparagraphs shall have occurred:
(a)    any person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or
(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two‑thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(c)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the directors of
the Company immediately prior to such merger or consolidation continue to
constitute at least a majority of the board of directors of the Company, the
surviving entity or any parent thereof or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its

7
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

affiliates) representing 20% or more of the combined voting power of the
Company's then outstanding securities; or
(d)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company at least a majority of the directors of which were directors of the
Company immediately prior to such sale or disposition.
For purposes of this "change of control" definition, the following terms shall
have the meaning set forth below:
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.
15.    Award Agreements; Other Provisions. The terms and conditions of any
benefit shall be set forth in an award agreement, which may also include such
other provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including such provisions
as may be required to comply with federal or state securities laws and stock
exchange requirements and understandings or conditions as to the participant's
employment.
16.    Settlement of Benefits; Compliance with Section 409A.
(a)    All benefits shall be settled by the transfer of cash or stock, as the
Committee determines, regardless of the method set forth in the award agreement,
upon exercise or at such other time or times as set forth in the award
agreement. Anything else contained in this Plan or an award agreement to the
contrary notwithstanding, the Committee may settle any benefit by the transfer
either of cash, of shares of common stock with an equivalent fair market value,
or a combination of cash and stock, and the manner of settlement shall not
affect the original characterization of the benefit, except that a transfer of
stock in settlement of performance units or dividend equivalents originally
designated to be settled in cash shall reduce the number of shares of stock
available for issuance under the Plan.

8
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

(b)    It is the Company's intent that any benefits granted under this Plan be
structured to be exempt from Section 409A of the Code, including all Treasury
Regulations and other guidance issuance pursuant thereto or to comply with the
requirements of deferred compensation subject to Section 409A. To the extent any
benefit under this Plan constitutes deferred compensation as defined in
Section 409A (a "409A award"), the rules of this paragraph 16 shall apply to the
extent required by Section 409A, notwithstanding any provision of the Plan or
any award agreement to the contrary. For purposes of this paragraph 16, a
benefit shall constitute a 409A award only if and to the extent either
(i)    it is a benefit (other than a stock option, stand-alone stock
appreciation right, or stock award) that is not subject to a substantial risk of
forfeiture as defined in Section 409A (by reason of the participant having
attained eligibility for retirement under an award agreement or employment
agreement, having a definition of resignation for good reason in an employment
agreement that is inconsistent with Section 409A, or otherwise), and the
settlement of such benefit by the taxable payment of cash, stock or other
property to the participant either actually occurs after the later of March 15
of the calendar year following the year in which the benefit ceases to be
subject to a substantial risk of forfeiture (the "409A required payment date"),
or the terms of the Plan or the benefit provide for the benefit to be settled
after such date, or upon or after the occurrence of any event, that will or may
occur later than the 409A required payment date; or
(ii)    the Committee determines in good faith that the benefit is a 409A award.
(c)    If any amount becomes payable under any 409A award by reason of a
participant's termination of employment, and such participant incurs a
termination of employment as defined by the Plan or the benefit that is not a
"separation from service," as defined by Section 409A, then the participant's
right to such payment, to the extent not already vested, shall be fully vested
on the date of the termination of employment, but payment shall be deferred
until the earliest of (i) the date the participant incurs a separation from
service (or six months thereafter to the extent required by paragraph 16(e),
(ii) the date that a "change in control event" with respect to the participant
occurs as defined in Section 409A, (iii) the participant's death, and (iv) if
the terms of the benefit provide for payment upon a specific vesting date, such
vesting date. In such case, the Plan and benefit shall be construed as if
"termination of employment" meant "separation from service." The Committee shall
not exercise its discretion under the Plan in a manner inconsistent with the
foregoing provisions.
(d)    If any amount becomes payable under any 409A award by reason of a Change
in Control, and a Change in Control occurs as defined by the Plan or the award
agreement that is not a "change in control event" with respect to such
participant, as defined by Section 409A, then the participant's right to such
payment, to the extent not already vested, shall be fully vested on the date of
the Change in Control, and the amount of such payment shall be determined as of
such date, but payment shall be deferred until the earliest of (i) the date on
which a change in control event occurs with respect to the participant, (ii) the
date on which the participant incurs a separation from service (or six months
thereafter to the extent required by paragraph 16(e), (iii) the participant's

9
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

death, and (iv) if the terms of the benefit provide for payment upon a specific
vesting date, such vesting date.
(e)    No amount that becomes payable under any 409A award by reason of a
participant's separation from service will be made to a participant who is a
"specified employee" (as defined by Section 409A) until the earlier of: (i) the
first day following the sixth month anniversary of the participant's separation
from service, or (ii) the participant's date of death.
(f)    To the extent that payment of any amount is required to be deferred to a
specific date (the "409A deferral date") by reason of Section 409A, all amounts
that would otherwise have been paid prior to the 409A deferral date shall be
paid in a single lump sum on the first business day following the 409A deferral
date, and the Committee may, in its sole discretion (but shall in no event be
required to) permit an earlier payment to a participant to the extent necessary
to alleviate a "severe financial hardship" resulting from an "unforeseeable
emergency", as defined in Section 409A.
(g)    For purposes of Section 409A, each "payment" (as defined by Section 409A)
made under this Plan with respect to a 409A award shall be considered a
"separate payment" for purposes of Section 409A.
(h)    Any payment with respect to a 409A award that becomes payable upon a
specified vesting date, as defined in the Plan or benefit, shall be paid as soon
as practical after such vesting date, but not later than the last day of the
calendar year in which the vesting date occurs (or, if later, the fifteenth day
of the third month after the month that includes the vesting date).
(i)    No participant shall have any right to defer the amount received upon
exercise of a stock option or stock appreciation right. To the extent a
participant is entitled to elect to defer the amount received upon settlement of
any other benefit to a non-qualified deferred compensation plan maintained by
the Company, such deferral shall be elected and administered in accordance with
Section 409A, and the right to defer shall be disregarded for purposes of
applying the short‑term deferral rules to payments made under benefits granted
hereunder, as provided under in Treasury Regulation Section 1.409A-1(b)(4).
(j)    The Committee shall use commercially reasonable efforts to administer
this Plan and each benefit in a manner that is consistent with Section 409A.
Notwithstanding the foregoing, if any benefit granted under this Plan would fail
to meet the requirements of Section 409A with respect to such benefit, then such
benefit shall remain in effect and be subject to taxation in accordance with
Section 409A. Neither the Company nor any member of the Committee shall have any
liability for any tax imposed on a participant by Section 409A, and if any tax
is imposed on the participant, the participant shall have no recourse against
the Company or any member of the Committee for payment of any such tax.

10
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

17.    Fair Market Value. The fair market value of the Company's common stock at
any time shall be determined on the basis of the trading price of the stock in
such manner as the Committee may deem equitable or as required by applicable law
or regulation which shall include regulations regarding the determination of
fair market value promulgated under Code Section 409A.
18.    Adjustment Provisions.
(a)    If the Company shall at any time take any action that changes, or could
change, the number of issued shares of common stock or the value of the
outstanding stock (including, without limitation, by reason of a stock dividend,
recapitalization, reclassification, issuance of Stock, issuance of rights to
purchase Stock, extraordinary cash dividend, issuance of securities convertible
into or exchangeable for Stock, merger, consolidation, stock split, reverse
stock split, spin-off, combination, exchange or conversion of shares, or any
other similar type of event), the Committee shall make such adjustments to the
number of shares available for issuance of benefits, and to the terms of
outstanding benefits, as it may in its sole discretion determine to be
appropriate and equitable to prevent any increase or decrease in the value of
benefits, including without limitation changes in the (i) number and kind of
shares of stock or other property (including cash) that may thereafter be issued
in settlement of a benefit, including outstanding benefits, (ii) exercise price,
grant price, or purchase price relating to any benefit; provided that, with
respect to stock options or stock appreciation rights, such adjustment shall be
made in accordance with Section 424(h) of the Code, as revised in accordance
with Section 409A of the Code; (iii) performance goals, and (iv) individual
limitations applicable to benefits.
(b)    Notwithstanding any other provision of this Plan, and without affecting
the number of shares reserved or available hereunder, the Board of Directors may
authorize the issuance or assumption of benefits in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.
(c)    In the event of any merger, consolidation or reorganization of the
Company with any other corporation, if the Company will not be the surviving
entity, the Committee may either provide for there to be substituted, on an
equitable basis as determined by the Committee, for each share of common stock
then reserved for issuance under the Plan and for each share of common stock
then subject to a benefit granted under the Plan, the number and kind of shares
of stock, other securities, cash or other property to which holders of common
stock of the Company will be entitled pursuant to the transaction; or may
provide for each outstanding benefit to be fully vested and for there to be paid
to the holder thereof the value in cash of the benefit as established by the
terms of such transaction in full settlement of the participant's rights under
the benefit; provided that, in the case of a stock option or stand-alone stock
appreciation right, the amount paid shall be equal to the fair market value, as
so determined of the value of the stock subject to the benefit over the exercise
price of the benefit, and if the fair market value does not exceed the exercise
price the stock option or stock appreciation right may be cancelled without
payment of additional compensation.

11
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

19.    Taxes. The Company shall be entitled to withhold the amount of any tax
attributable to any shares deliverable under the Plan after giving the person
entitled to receive the shares notice as far in advance as practicable and the
Company may defer making delivery as to any benefit if any such tax is payable
until indemnified to its satisfaction. The Committee may, in its discretion and
subject to rules which it may adopt, permit a participant to pay all or a
portion of the taxes arising in connection with any benefit under the Plan by
electing to have the Company withhold shares of common stock from the shares
otherwise deliverable to the participant, having a fair market value equal to
the amount to be withheld.
20.    Term of Program; Amendment, Modification or Cancellation of Benefits. No
benefit shall be granted more than ten years after May 5, 2011, the date of the
approval of the amendments to this Plan by the shareholders of the Company. The
terms and conditions applicable to any benefits granted prior to such date may
at any time be amended, modified or canceled by the Committee, or the Committee
may waive any conditions to the vesting or settlement of any such benefits;
provided that, except as otherwise provided in this Plan or an award agreement,
or as the Committee determines to be necessary to satisfy any applicable law
(including Section 409A of the Code), the Committee shall not cancel any
outstanding benefit, or amend or modify any outstanding benefit, in a manner
that is materially adverse to the participant to whom such benefit was granted
without the prior written consent of the participant. However, the Company will
not reduce the exercise price of outstanding options or cancel outstanding
options and grant replacement options having a lower exercise price without the
approval of the Company's shareholders. Adjustments pursuant to paragraph 18
shall not be subject to the foregoing limits of this paragraph 20.
21.    Amendment or Termination of Plan. The Board of Directors may, at any
time, amend or terminate the Plan, provided that (i) no such action may
adversely affect any outstanding benefit previously awarded, in the absence of
written consent by the participant, except for amendments that the Board of
Directors determines to be necessary to satisfy any applicable law (including
Section 409A of the Code), and (ii) adjustments pursuant to paragraph 18 shall
not be subject to the foregoing limit of this paragraph 21. Except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares), the terms of outstanding awards may not be
amended to reduce the exercise price of outstanding options or stock
appreciation rights or cancel outstanding options or stock appreciation rights
in exchange for cash, other awards or options or stock appreciation rights with
an exercise price that is less than the exercise price of the original options
or stock appreciation rights without stockholder approval.
22.    Shareholder Approval. The 2011 Restatement was adopted by the Board of
Directors on January 20, 2011, subject to shareholder approval at the annual
meeting to be held in 2011. Shareholder approval of the 2011 Restatement was
obtained on May 5, 2011. This amendment and restatement of the Plan reflects the
change to the name of the Company and updates the history of the Plan.
Shareholder approval was not required for these immaterial changes to the Plan.
Shareholder approval of amendments to the Plan shall be obtained if required
pursuant to securities laws or exchange requirements on which the Company's
stock is listed.

12
33100521

--------------------------------------------------------------------------------

Exhibit 10.19

23.    Clawback. As determined appropriate by the Committee, any benefit awarded
under the Plan to an officer subject to Section 16 of the Exchange Act may
include provisions requiring its forfeiture (regardless of whether or not the
benefit is otherwise vested) and/or recoupment by any method determined
appropriate by the Committee, including but not limited to offset against other
benefits under the Plan, if such benefit or any portion thereof is determined to
be an Excess Award. For purposes of this section, an 'Excess Award' shall mean
all or any portion of a benefit granted under the Plan that the Committee
determines, in its sole discretion, either (A) was granted, vested and/or
settled based on the financial results that were subsequently restated in any
material respect due to conduct by the participant that the independent
directors of the Board of Directors or a committee of such board determine, in
their sole discretion, was knowing, intentionally fraudulent or illegal, (B) the
value of such benefit was affected by the financial results that were
subsequently restated in any material respect as provided in (A), or a
forfeiture or recoupment is otherwise required by any provision of applicable
law or exchange listing requirements.



13
33100521